Exhibit INDEMNIFICATION AGREEMENT THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of the 3rd day of November , 2008, between, Southwall Technologies Inc., a Delaware corporation (the “Company”), and (“Indemnitee”). WHEREAS, Indemnitee is a member of the Board of Directors of the Company (the “Board of Directors”) and/or an officer or certain agents of the Company and in such capacity, or capacities, is performing valuable services for the Company; and WHEREAS, the Company’s By-laws, as amended (the “Company By-Laws” and, together with the Company’s Certificate of Incorporation, as amended, the “Governing Instruments”) provides for the indemnification of the Company’s directors, officers, and certain agents to the fullest extent authorized by the
